UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22, 2016 Insys Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 001-35902 51-0327886 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 1333 S. Spectrum Blvd, Suite 100 Chandler, Arizona 85286 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (602)910-2617 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): ☐
